DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2019, 4/27/2020, 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because figures 5 and 6 are not black and white line drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The abstract of the disclosure is objected to because it has more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The claims include numerous instances of words in parenthesis such as (dynamically), (information of), (the end of), (to be considered or determined), (the ending symbol within), (index of), (re-), etc.  It is unclear whether those terms are part of the claim.  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0325258 (hereinafter Nogami).
Regarding claim 1, Nogami discloses a method for a User Equipment (UE), comprising: the UE is configured by a network node to receive and/or monitor a signal within a channel occupancy time, wherein the signal indicates information of one or multiple TTIs (Transmission Time Interval) of a serving cell ([0046][0058][0059]; Table 11; [0384][0388]: details When a given subframe is inside DL MCOT, a UL grant schedules PUSCH1, PUSCH2, PUSCH3, and the UL grant indicates subframe configuration for each scheduled PUSCH subframe, as TTI of serving cell); the UE (FIG. 5; [0384][0388]; Table 11: details the UL grant indicates that the first SC-FDMA symbols are blanked in PUSCH1 and PUSCH3, and that the last SC-FDMA symbol is blanked in PUSCH3; In TDD DL/UL configuration information, uplink, downlink, and special subframe are configured in table 11); the UE derives or is indicated that at least one set of consecutive symbol(s) are indicated as "blank" ([0059]: details one or two blanked SCC-FDMA symbols); the UE prevents from or is not required to perform reception for (dynamically) indicated or configured physical DL (Downlink) channel or RS (Reference Signal) within the set of consecutive symbols indicated as "blank"([0388]; abstract: details UE is not required to receive any other physical channels in subframe n except for the second PDCCH); the UE prevents from or is not required to perform transmission for (dynamically) indicated or configured physical UL (Uplink) channel or RS within the set of consecutive symbols indicated as "blank" ([0188]-[0191]: details blanking of the PUSCH; not used for transmission of reference signals); and the UE is allowed to perform a channel access procedure or LBT (Listen Before Talk) scheme within the set of consecutive symbols indicated as "blank" ([0059]: details one or two blanked SCC-FDMA symbols for the purpose of LBT). 

Regarding claim 2, Nogami discloses the UE considers or interprets a TTI, among the one or multiple TTIs, as an ending TTI of the channel occupancy time, wherein the TTI comprises the last set of consecutive symbols indicated as "blank " and (FIG. 5; [0384][0388]; Table 11: details the UL grant indicates that the first SC-FDMA symbols are blanked in PUSCH1 and PUSCH3, and that the last SC-FDMA symbol is blanked in PUSCH3; In TDD DL/UL configuration information, uplink, downlink, and special subframe are configured in table 11); the UE considers or interprets a symbol, among the one or more symbol(s), as an ending symbol of the channel occupancy time, wherein the symbol is the last symbol not indicated as "blank" in the ending TTI ([0188]-[0191]: details second hypothesis that PUSCH is to be mapped within the blank symbol; resource element is not part of the last SC-FDMA symbol in a subframe if the serving cell is an LAA secondary cell and if the last SC-FDMA in the subframe is indicated as a blanked SC-FDMA symbol); and the UE prevents from performing (dynamically) indicated or configured physical DL channel or RS reception ([0388]; abstract: details UE is not required to receive any other physical channels in subframe n except for the second PDCCH), or (dynamically) indicated or configured physical UL channel or RS transmission, after (the ending symbol within) the ending TTI in the serving cell (0188]-[0191]: details blanking of the PUSCH; not used for transmission of reference signals). 

Regarding claim 3, Nogami discloses wherein the information is or comprises a first slot format combination intended for the channel occupancy time in the serving cell, and/or the signal is a slot format related DCI (Downlink Control Information) ([0238]: details DCI format including an information field for indicating whether or not the first SC-FDMA symbol and the last symbol in a subframe are to be used in PUSCH). 

Regarding claim 4, Nogami discloses wherein the serving cell is operated or located in unlicensed spectrum ([0132]-[0134]: details serving cell is LAA SCell and LBT is performed to access a channel), and/or wherein a TTI is replaced with or referred to as a slot. 

Regarding claim 5, Nogami discloses wherein the network node prevents from indicating a symbol in licensed spectrum to be "blank" in a second slot format combination ([0190]: details two hypothesis; not to be mapped and blanked symbol are overridden by null signals, as prevents from indicating to be blank in a second slot format combination).

Regarding claim 6, Nogami discloses wherein the UE prevents from performing (i) (dynamically) indicated or configured physical DL channel or RS reception, or (ii) (dynamically) indicated or configured physical UL channel or RS transmission, after (the ending symbol within) the ending TTI in the serving cell, until next channel occupancy time starts ([0388]; abstract: details UE is not required to receive any other physical channels in subframe n except for the second PDCCH). 

([0191]: details a blanked SC-FDMA symbol (i.e., an unoccupied (empty) symbol)). 

Regarding claim 8, Nogami discloses wherein the reception for (dynamically) indicated or configured physical DL channel or RS does not mean or comprise the monitoring or reception for indication of start of a or next channel occupancy time ([0046][0058][0059]; Table 11; [0384][0388]: details When a given subframe is inside DL MCOT, a UL grant schedules PUSCH1, PUSCH2, PUSCH3, and the UL grant indicates subframe configuration for each scheduled PUSCH subframe, as not mean or comprise). 

Claims 9, 11, 13-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/033395 (hereinafter Yin).
Regarding claim 9, Yin discloses a method for a UE (User Equipment), comprising: the UE is configured by a network node to receive and/or monitor a signal within a channel occupancy time (FIG. 2, 202; [0152]: details UE may receive an UL grant for one or more UL LAA subframes from one or more DCI), wherein the signal indicates information of one or multiple TTIs (Transmission Time Interval) of a serving cell (FIG. 2, 202; [0152]: details UL grant may be a DCI format in a PDCCH or EPDCCH, or PHICH feedback); the UE derives state or functionality of one or more symbol(s) in the one or multiple TTIs based on the information ([0052]: details start and ending symbol may be dynamically signaled), wherein the information indicates ([0052]: details symbol in a subframe containing PUSCH may be blanked);  the UE considers or interprets a TTI, among the one or multiple TTIs, as an ending TTI of the channel occupancy time ([0052]: details ending symbol maybe dynamically signaled), wherein the TTI comprises (the last set of) consecutive symbols indicated as "blank" and at least one symbol not indicated as "blank" before the (last set of) consecutive symbols indicated as "blank" ([0057]: details LAA PUSCH subframe may have one or two blank symbols); and the UE considers or interprets a symbol, among the one or more symbol(s), as an ending symbol of the channel occupancy time, wherein the symbol is the last symbol not indicated as "blank" in the ending TTI ([0095]-[0097][0102]: details does not have the last symbol blanked). 

Regarding claim 11, Yin discloses a method for a UE (User Equipment), comprising: the UE is configured by a network node to receive and/or monitor an indication in or for a serving cell (FIG. 2, 202; [0152]: details UE may receive an UL grant for one or more UL LAA subframes from one or more DCI); the UE derives (information of) an ending TTI (Transmission Time Interval) of a channel occupancy time at least based on the indication ([0052]: details start and ending symbol may be dynamically signaled); the UE derives (information of) a first symbol at least based on the indication, wherein the first symbol is within the ending TTI and considered or determined as an ending symbol of the channel occupancy time ([0052]; [0095]-[0097]: details ending symbol may be dynamically signaled); the UE receives a DCI (Downlink Control Information) scheduling a resource for a transmission or reception in (FIG. 2, 202; [0152]: details UE may receive an UL grant for one or more UL LAA subframes from one or more DCI; UL grant may be a DCI format in a PDCCH or EPDCCH, or PHICH feedback), wherein a second symbol is the last symbol of the scheduled resource ([0056]-[0057]: details LAA PUSCH subframe may have one or two blank symbols); if the second symbol is later than or located after the first symbol, the UE (re-)considers or (re-)determines the second symbol is the ending symbol of the channel occupancy time ([0055][0057]: details one or two blank symbols); and the UE performs the transmission or reception on the scheduled resource until (the end of) the ending symbol or the second symbol ([0056][0057]: details transmission may be scheduled in a single subframe). 

Regarding claim 13, Yin discloses wherein the UE receives the indication within the channel occupancy time, and/or wherein the indication is or comprises a slot formation indicator or a slot format combination or a slot format value ([0052]: details one symbol in a subframe containing PUSCH may be blanked). 

Regarding claim 14, Yin discloses wherein the UE considers the DCI as valid (FIG. 2, 202; [0152]: details UE may receive an UL grant for one or more UL LAA subframes from one or more DCI, as considers DCI valid), and/or the UE does not neglect or does not ignore the DCI, even though the last symbol of the scheduled resource in the DCI is later than or located after the first symbol. 

([0052]: details for a LAA PUSCH format, start and ending symbol may be dynamically signaled; one symbol in a subframe containing PUSCH may be blanked, as first symbol is last symbol not indicated as “flexible”).

Regarding claim 19, Yin discloses wherein the serving cell is operated or located in unlicensed spectrum ([0052]: details for a LAA PUSCH format, start and ending symbol may be dynamically signaled; one symbol in a subframe containing PUSCH may be blanked), and/or wherein a TTI is replaced with or referred to as a slot. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Nogami.
Regarding claims 10, 15 and 17, Yin does not explicitly teach wherein the UE prevents from performing (i) (dynamically) indicated or configured physical DL (Downlink) channel or RS reception, or (ii) (dynamically) indicated or configured physical UL (Uplink) channel or RS transmission, after (the ending symbol within) the 
However, Nogami teaches the UE prevents from performing (i) (dynamically) indicated or configured physical DL (Downlink) channel or RS reception ([0388]; abstract: details UE is not required to receive any other physical channels in subframe n except for the second PDCCH), or (ii) (dynamically) indicated or configured physical UL (Uplink) channel or RS transmission, after (the ending symbol within) the ending TTI in the serving cell, until next channel occupancy time starts (0188]-[0191]: details blanking of the PUSCH; not used for transmission of reference signals), wherein the reception for (dynamically) indicated or configured physical DL channel or RS does not mean or comprise the monitoring or reception for indicating start of a or next channel occupancy time ([0046][0058][0059]; Table 11; [0384][0388]: details When a given subframe is inside DL MCOT, a UL grant schedules PUSCH1, PUSCH2, PUSCH3, and the UL grant indicates subframe configuration for each scheduled PUSCH subframe, as not mean or comprise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Nogami and include the UE prevents from performing (i) (dynamically) indicated or configured physical DL (Downlink) channel or RS reception of Nogami with Yin.  Doing so would improve communication flexibility and/or efficiency (Nogami, at paragraph [0006]).

Regarding claim 12, Yin does not explicitly teach wherein the second symbol overwrites the first symbol (to be considered or determined) as the ending symbol of the channel occupancy time, if the second symbol is later than or located after the first symbol.  
Nogami teaches the second symbol overwrites the first symbol (to be considered or determined) as the ending symbol of the channel occupancy time, if the second symbol is later than or located after the first symbol ([0190]: details overridden by another signals, as second symbol overwrites first symbol).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Nogami and include the second symbol overwrites the first symbol (to be considered or determined) as the ending symbol of the channel occupancy time, if the second symbol is later than or located after the first symbol of Nogami with Yin.  Doing so would improve communication flexibility and/or efficiency (Nogami, at paragraph [0006]).

Regarding claim 16, Yin does not explicitly teach wherein the information of an ending TTI comprises at least one of the following: (index of) an ending TTI, and state or transmission direction or functionality of one or more symbols within an ending TTI, and/or wherein the information of a first symbol comprises at least one of the following: (index of) an ending or first symbol, and state or transmission direction or functionality of an ending or first symbol.
(FIG. 5; [0384][0388]; Table 11: details the UL grant indicates that the first SC-FDMA symbols are blanked in PUSCH1 and PUSCH3, and that the last SC-FDMA symbol is blanked in PUSCH3; In TDD DL/UL configuration information, uplink, downlink, and special subframe are configured in table 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Nogami and include the information of an ending TTI comprises at least one of the following: (index of) an ending TTI, and state or transmission direction or functionality of one or more symbols within an ending TTI, and/or wherein the information of a first symbol comprises at least one of the following: (index of) an ending or first symbol, and state or transmission direction or functionality of an ending or first symbol of Nogami with Yin.  Doing so would improve communication flexibility and/or efficiency (Nogami, at paragraph [0006]).

Regarding claim 20, Yin does not explicitly teach wherein the reception for (dynamically) indicated or configured physical DL (Downlink) channel or RS (Reference Signal) does not mean or comprise the monitoring or reception for indicating start of a or next channel occupancy time.  
([0046][0058][0059]; Table 11; [0384][0388]: details When a given subframe is inside DL MCOT, a UL grant schedules PUSCH1, PUSCH2, PUSCH3, and the UL grant indicates subframe configuration for each scheduled PUSCH subframe, as not mean or comprise). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Nogami and include the reception for (dynamically) indicated or configured physical DL channel or RS does not mean or comprise the monitoring or reception for indication of start of a or next channel occupancy time of Nogami with Yin.  Doing so would improve communication flexibility and/or efficiency (Nogami, at paragraph [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun (US 2019/0363824) details rate matching resource sets for wireless systems.
Nam (US 2019/0342898) details cell resource management for power efficient operation.
Babaei (US 2019/0149380) details bandwidth part slot format indication.

Kim (US 10,448,420) details allocating uplink resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.K./           Patent Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415